Exhibit 10.1

 
AMENDMENT TO RAVAL RSU AGREEMENT


THIS AMENDMENT TO RAVAL RSU AGREEMENT (the “Amendment”) is made and entered into
as of the 13th day of March, 2015, by and between Sutron Corporation (the
“Company”) and Ashish Raval (the “Grantee”).


Recitals


WHEREAS, The Company has adopted the “Sutron Corporation 2010 Equity Incentive
Plan” (the “Plan”); and


WHEREAS, The Company and the Grantee are parties to that certain “Sutron
Corporation Restricted Stock Unit Agreement” dated as of May 9, 2012 (the “RSU
Agreement”) pursuant to which, in general, the Company granted certain RSUs to
the Grantee; and


WHEREAS, Unless otherwise defined in this Amendment, all capitalized words and
terms used in this Amendment shall have the respective meanings assigned to them
in the RSU Agreement as amended, modified and/or supplemented by this Amendment;
and


WHERE, The Company and the Grantee desire to amend the RSU Agreement, in
general, to provide that the vesting of Unvested RSUs (which are not Terminated
RSUs) will be immediately automatically accelerated at the time of a Corporate
Transaction.


NOW, THEREFORE, in consideration of the Recitals and of the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby amend, modify and/or supplement the RSU Agreement as follows:


1. AMENDMENTS.


(a)           The RSU Agreement is hereby amended to delete in its entirety last
sentence of Section 2, which reads as follows:


“For the avoidance of doubt, the RSUs shall only vest in accordance with
Sections 2(a) and 4(c) hereof, in each case, as applicable.”


and to substitute in lieu thereof the following new last sentence of Section 2
of the RSU Agreement:


“For the avoidance of doubt, the RSUs shall only vest in accordance with
Sections 2(a), 4(c) and 4(d) hereof, in each case, as applicable.”


(b)           The RSU Agreement is hereby amended to delete in its entirety the
first sentence of Section 2(b), which reads as follows:


“The RSUs granted to the Grantee under this Agreement and become vested in
accordance with this Section 2 shall constitute “Vested RSUs”.”


and to substitute in lieu thereof the following new first sentence of Section
2(b):
 
 
 

--------------------------------------------------------------------------------

 


“The RSUs which are granted to the Grantee under this Agreement and which become
vested in accordance with this Agreement shall constitute “Vested RSUs”.”


(c)           Section 3 the RSU Agreement is hereby amended by adding at the end
thereof the following additional sentence:


“Further, in the event of a Corporate Transaction on or before January 1, 2017,
all Vested RSUs (including RSUs that became Vested RSUs pursuant to Section 4(d)
as a result of said Corporate Transaction) shall be settled in shares of Stock,
on a one-for-one basis, immediately after said Corporate Transaction, but in no
event later than the 5th day after the Corporate Transaction.”


(d)           The RSU Agreement is hereby amended to delete in its entirety the
first sentence of Section 4(a), which reads as follows:


“Except as provided in Section 4(c) hereof, upon the termination of the
Grantee’s employment with the Company for any reason, any Unvested RSUs shall be
forfeited (without payment of any consideration therefor).”


and to substitute in lieu thereof the following new first sentence of Section
4(a):


“Except as provided in the second sentence of this Section 4(a), Section 4(c) or
Section 4(d) hereof, upon the termination of the Grantee’s employment with the
Company for any reason, any Unvested RSUs shall be forfeited (without payment of
any consideration therefor).”


(e)           The RSU Agreement is hereby amended to delete in its entirety the
second sentence of Section 4(a), which reads as follows:


“Upon the termination of the Grantee’s employment with the Company for Cause,
any Vested RSUs which have not been settled prior to the date of such
termination shall be forfeited (without payment of any consideration therefor).”


and to substitute in lieu thereof the following new second sentence of Section
4(a):


“Upon the termination of the Grantee’s employment with the Company for Cause,
(a) any Unvested RSUs shall be forfeited (without payment of any consideration
therefor) and (b) any Vested RSUs which have not been settled prior to the date
of such termination shall be forfeited (without payment of any consideration
therefor).”


 (f)           Section 4 of the RSU Agreement is hereby amended to add,
immediately after Section 4(c), the following new Section 4(d):


 
“(d)
CORPORATE TRANSACTION.



(i)  
Unvested RSUs that (1) did not vest due to the Company’s failure to attain the
specified EBITDA Target with respect to any fiscal year which ended prior to the
time of a Corporate Transaction, or (2) did not vest due to Grantee not
remaining an employee of the Company on a specified date which occurred prior to
the time of a Corporate Transaction, are referred to herein as “Terminated
RSUs.”

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  
Subject to the second sentence of Section 4(a), all Unvested RSUs (excluding
Terminated RSUs) shall immediately become automatically fully vested at the time
of a Corporate Transaction occurring on or before January 1, 2017.  Subject to
the second sentence of Section 4(a), in the event Grantee’s employment with the
Company is terminated at the time of a Corporate Transaction occurring on or
before January 1, 2017, or otherwise due to a Corporate Transaction occurring on
or before January 1, 2017, Unvested RSUs (excluding Terminated RSUs) shall not
be forfeited (without out payment of any consideration therefor) as provided in
the first sentence of Section 4(a), but rather shall immediately become
automatically fully vested as the time of such Corporate Transaction.  In the
event of any conflict between Section 4(a) and this Section 4(d), or in the
event of any conflict between the first sentence of Section 4(c) and this
Section 4(d), this Section 4(d) shall control.”



2.           RECITALS.  The Recitals of this Amendment are hereby incorporated
into this Amendment as fully as if set forth herein.


3.           RATIFICATION.  All provisions of the RSU Agreement not amended,
modified and/or supplemented by this Amendment are hereby ratified and confirmed
in all respects.


4.          CONFLICTS.  In the event of any conflict between the provisions of
the RSU Agreement and the provisions of this Amendment, the provisions of this
Amendment shall control.


5.           MISCELLANEOUS.


(a) NOTICES.   Any notice or other communication which may be or is required or
permitted to be given under this Amendment shall be given as provided in the RSU
Agreement.


(b) AMENDMENTS.  This Amendment may be amended or modified at any time only by
an instrument in writing signed by each of the parties hereto.


(c) SUCCESSORS.   The terms of this Amendment shall be binding upon and insure
to the benefit of the Company, its successors and assigns, and, subject to
Section 7 of the RSU Agreement, the beneficiaries, executors, administrators,
heirs and successors of the Grantee.


(d) HEADINGS.  Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


(e) COUNTERPARTS.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.


(f) GOVERNING LAW.  This Amendment shall be governed by and construed according
to the laws of the Commonwealth of Virginia with regard to its principles of
conflicts of laws.


(g) ACCEPTANCE.  The Grantee hereby acknowledges receipt of a copy of the Plan,
the RSU Agreement, and this Amendment.  The Grantee has read and understands the
terms and provisions thereof and hereof, and accepts the RSUs granted under the
RSU Agreement as amended, modified and/or supplemented by this Amendment subject
to all the terms and conditions of the Plan and the RSU Agreement as amended,
modified and/or supplemented by this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment effective on the day and year first above written.


GRANTEE:                                                                              
 SUTRON CORPORATION:




/s/ Ashish H. Raval                                    
                           By: /s/ Raul S.
McQuivey                               
Ashish H.
Raval                                                                        Raul
S. McQuivey, President


 
 

 
 
 

--------------------------------------------------------------------------------

 